DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The rigid shell is being claimed as being “non-collapsible” and “unitary”.  These terms do not appear in the specification with direct reference to the rigid shell.

Claim Objections

Claim 8 is objected to because of the following informalities:  The phrase “fixed secured” on line 2 of claim 8 is unclear.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 7-8, 10, 12, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opie.
Opie discloses a truck bed cover arrangement including a cab 22, a bed 26 and a cover comprising rigid member 44 and a “rigid shell” comprising of a “non-collapsible” and “unitary” horizontal panel 112 as shown in Figure 2.  The shell member 112 has a first, forward end portion and a second, rearward end portion.  The shell member 112 is rigid and non-collapsible.  The rigid member 44 is slidably connected to first and second sidewalls of the truck bed by way of rails 40, 42 (reference is made to current claims 10 and 18).  The rigid member 44 moves closer to the cab 22 as it transitions from an expanded position to a collapsed position.  See paragraphs [0045], [0047] and [0048].  Hinged flap 114, which is pivotally attached to the second end portion of the shell 112, pivots upward to a horizontal position and is then attachable to the rigid member 44 by 
Regarding claim 3, the front wall of the truck bed is considered to be a “second rigid member” which is fixed with respect to the side walls of the truck bed in order to form the truck bed.  The first end portion of the shell 112 along with the housing 30 are securable to the second rigid member (front wall of the truck bed). 
Regarding claims 7-8 and 15-16, the second end portion of the shell element 112 is fixedly secured to the rigid ember 44 by way of the hinged flap which is secured to the rigid member by sliding bolts. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Cissell.
Opie discloses the claimed invention where the rigid shell also includes element 30.  Note that while numeral “30” in Figure 2 is referred to as a “housing” in the specification of Opie, the entire housing comprises elements 112, 66 and 30 as shown in Figure 2.  For the purpose of this rejection, numeral 30 in Figure 2 is being referenced solely as a portion of the housing which, taken with element 112 is considered to be a “rigid shell”.
Elements 112 and 30 are considered to make up the rigid shell and are considered to be unitary in that they “form a single entity”, which is described in Opie as a housing.
Opie does not disclose the front most rigid shell element 30 being fixedly attached to the cab.
Cissell discloses a truck bed cover arrangement including a cab, a bed, and a cover comprising sliding rigid member 21 at one end of the cover and a rigid member 22 at the 
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to attach the rigid shell member of Opie to the cab by fasteners as taught by Cissell for greater stability.
Regarding claims 6 and 14, Opie, as modified, does not disclose the specific type of fastener used to secure the shell to the cab being bolts.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to use bolts instead of screws to secure the shell to the cab as an obvious mechanical expedient which would involve no new or unexpected results in this instance.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Cissell as applied above to claim 5 and further in view of Buday.
Opie, as modified, does not disclose the use of a gasket between the first end portion and the cab to which the first end portion is attached.
Buday discloses a camper shell 20 attached to a vehicle body by way of a plurality of fasteners and such attachment includes provision of a gasket 42 (Figure 9) between the vehicle body and the camper shell.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the attachment arrangement of Opie, as modified, with a gasket associated with the plurality of fasteners which attach the rigid shell to the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Opie in view of Cissell.
Opie discloses the claimed invention as applied to claim 4 above including shell element 112 and rigid member 44.  Opie further discloses an “additional rigid member” 30 where the first end portion of shell element 112 is fixedly secured to the “additional rigid element” 30.
Opie does not disclose the “additional rigid member” 30 being fixedly attached to the cab.
Cissell discloses a truck bed cover arrangement including a cab, a bed, and a cover comprising sliding rigid member 21 at one end of the cover and a rigid member 22 at the other end of the cover adjacent to the cab.  The rigid member 22 is attached to the cab by screw fasteners 72.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to attach the “additional rigid member” of Opie to the cab by fasteners as taught by Cissell for greater stability.

Response to Arguments

13.	Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.
.



Conclusion

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
9/19/20